TYSON, Judge,
dissenting.
Plaintiff climbed a seven and one-half foot chain link and barb wire gate to leave work when another safe route was provided by defendant. This act was an unreasonable activity. Plaintiff’s injuries did not “arise out of’ and “in the course of” his employment. No com-pensable injury exists. I would reverse the decision of the Commission. I respectfully dissent.
I. “Arise Out Of And In The Course Of Employment”
“In order to be compensable under our Workers’ Compensation Act, an injury must arise out of and in the course of employment. Barham v. Food World, Inc., 300 N.C. 329, 332, 266 S.E.2d 676, 678 *274(1980) (citing N.C. Gen. Stat. § 97-2(6)). “If claimant’s injury did not arise out of and in the course of his employment, it is not compensable.” Poteete v. North State Pyrophyllite Co., 240 N.C. 561, 564, 82 S.E.2d 693, 694 (1954) (citations omitted). “The phrases ‘arising out of and ‘in the course of employment are not synonymous, but involve two distinct ideas and impose a double condition, both of which must be satisfied in order to render an injury compensable.” Williams v. Hydro Print, Inc., 65 N.C. App. 1, 5, 308 S.E.2d 478, 481 (1983) (citing Poteete, 240 N.C. 561, 82 S.E.2d 693). This Court and our Supreme Court have stated that “ ‘course of employment’ and ‘arising out of employment’ are both parts of a single test of work-connection and therefore, ‘deficiencies in the strength of one factor are sometimes allowed to be made up by strength in the other.’ ” Id. at 9, 308 S.E.2d at 483 (quoting Watkins v. City of Wilmington, 290 N.C. 276, 281, 225 S.E.2d 577, 581 (1976)). “Together, the two phrases are used in an attempt to separate work-related injuries from nonwork-related injuries.” Id. at 5, 308 S.E.2d at 481 (citing Watkins, 290 N.C. at 280, 308 S.E.2d at 580).
“In general, the term ‘in the course of’ refers to the time, place and circumstances under which an accident occurs, while the term ‘arising out of’ refers to the origin or causal connection of the accidental injury to the employment.” Gallimore v. Marilyn’s Shoes, 292 N.C. 399, 402, 233 S.E.2d 529, 531-32 (1977) (citations omitted). “ ‘There must be some causal relation between the employment and the injury.’ ” Bass v. Mecklenburg County, 258 N.C. 226, 231, 128 S.E.2d 570, 574 (1962) (quoting Conrad v. Cook-Lewis Foundry Co., 198 N.C. 723, 153 S.E. 266. (1930)). Unless a causal connection between employment and injury is proved, the injury is not compensable. The burden of proving the causal relationship or connection rests with the claimant. McGill v. Town of Lumberton, 218 N.C. 586, 587, 11 S.E.2d 873, 874 (1940).
“The rule of causal relation is ‘the very sheet anchor of the Workmen’s Compensation Act,’ and has been adhered to in our decisions, and prevents our Act from being a general health and insurance benefit act.” Bryan v. First Free Will Baptist Church, 267 N.C. 111, 115, 147 S.E.2d 633, 635 (1966) (citations omitted).
A. In The Course Of
An accident arising “in the course of” the employment is one which occurs while “the employee is doing what a man so employed may reasonably do within a time during which he is *275employed and at a place where he may reasonably be during that time to do that thing;” or one which “occurs in the course of the employment and as the result of a risk involved in the employment, or incident to it, or to conditions under which it is required to be performed.”
Hildebrand v. McDowell Furniture Co., 212 N.C. 100, 109, 193 S.E. 294, 301 (1937) (quotations omitted). “[I]t is the conjunction of all three of these factors — time, place and circumstances — that brings a particular accident within the concept of course of employment. If, in addition to this, the accident arose out of employment, then any injury resulting therefrom is compensable under the Act.” Harless v. Flynn, 1 N.C. App. 448, 457, 162 S.E.2d 47, 53 (1968) (emphasis in original).
B. Arise Out Of
“A compensable injury must arise not only within the time and space limits of the employment, but also in the course of an activity related to the employment.” 2 Arthur Larson, The Law of Workmen’s Compensation § 20.00 (2001). “ ‘An injury arises out of the employment when it comes from the work the employee is to do, or out of the service he is to perform, or as a natural result of one of the risks of the employment; the injury must spring from the employment or have its origin therein.’ ” Williams, 65 N.C. App. at 7, 308 S.E.2d at 482 (quoting Harless, 1 N.C. App. 455, 162 S.E.2d at 52). Our Supreme Court has stated that “[w]here any reasonable relationship to the employment exists, or employment is a contributory cause, the .court is justified in upholding the award as ‘arising out of employment.’ ” Allred v. Allred-Gardner, Inc., 253 N.C. 554, 557, 117 S.E.2d 476, 479 (citation omitted).
When an injury cannot fairly be traced to the employment as a contributing proximate cause, or if it comes from a hazard to which the employee would have been equally exposed apart from the employment, or from the hazard common to others, it does not arise out of the employment.
Williams, 65 N.C. App. at 7-8, 308 S.E.2d at 482 (quoting Harless, 1 N.C. App. 455, 162 S.E.2d at 52).
Whether an accident arose out of the employment is a mixed question of law and fact. Sandy v. Stackhouse, Inc., 258 N.C. 194, 128 S.E.2d 218 (1962). Whether the facts, as found by the majority of the Commission, compel the conclusion that plaintiff’s injuries “arise out *276of’ his employment is a question of law for this Court. Stallcup v. Carolina Wood Turning Co., 217 N.C. 302, 7 S.E.2d 550 (1940). Our review is de novo.
II. The Premises Rule
The majority opinion is correct in stating that an injury by accident occurring while traveling to and from work is generally not com-pensable. There is also a limited exception to the “coming and going” rule. If one is injured on the employer’s property while going to and from his employment, the injury is “generally deemed to have arisen out of and in the course of the employment,” provided the injury is causally related to the employment. Maurer v. Salem Co., 266 N.C. 381, 382, 146 S.E.2d 432, 433-34 (1966) (citing Bass, 258 N.C. 226, 128 S.E.2d 570 (summarizing and citing numerous cases from other jurisdictions which recognize the premises rule)).
It is undisputed that plaintiff was leaving, and injured on, defendant’s property. Mere presence on the employer’s premises at the time of the employee’s injury, however, is insufficient to make the injury compensable. Our Supreme Court has stated that:
“there is no magic in being on the [employer’s] premises, if the employee is injured by getting into places where he has no right to go.” Neither a minor nor an adult claimant can recover under the Workmen’s Compensation Act when he “does acts different in kind from what he is expected or required to do, which are forbidden and outside the range of his service.”
Martin v. Bonclarken Assembly, 296 N.C. 540, 546, 251 S.E.2d 403, 406 (1979) (quoting 1A Larson, § 21.21(d) (1978) (other citation omitted)).
III. Employment Related Activities
The majority opinion quotes Hoyle v. Isenhour Brick & Tile Co., 306 N.C. 248, 254, 293 S.E.2d 196, 200 (1982), to show that North Carolina courts “have not viewed minor deviations from the confines of a narrow job description as an absolute bar to the recovery of benefits, even when such acts were contrary to stated rules or to specific instructions of the employer where such acts were reasonably related to the accomplishment of the task for which the employee was hired.” Plaintiff was not engaged in any activity, reasonable or otherwise, to accomplish a task for which he was hired at the time of the injury.
*277Many jurisdictions divide employment related activities into two types: (1) actual performance of the direct duties of the job activities, and (2) incidental activities. 2 Larson, § 21.08(1), p. 21-43. The former are almost always within the course of employment, regardless of the method chosen to perform them. Id. Incidental activities are afforded much less protection. If they are: (1) too remote from customary usage and reasonable practice or (2) are extraordinary deviations, neither are incidents of employment and are not compensable. Id.
Our courts follow this distinction. In Hartley v. North Carolina Prison Dept., 258 N.C. 287, 128 S.E.2d 598 (1962), a plaintiff was injured during the actual performance of direct duties of his specific job activity. Our Supreme Court held that claimant’s injuries were compensable and resulted from the performance of his job-related duties despite the fact that he sustained injuries by falling from a fence that he decided to climb for his own personal convenience. The mere fact that claimant selected a more hazardous route in the performance of his duties did not defeat his recovery. Evidence existed that others had climbed the same fence in furtherance of their job-related activities. The majority opinion’s reliance on Hartley is misplaced.
If plaintiff was engaged in “incidental activities such as seeking personal comfort, going and coming, engaging in recreation, and the like,” 2 Larson § 21.08(1) p. 21-42, these “acts necessary to the life, comfort and convenience of the employee are incidental to employment.” Williams, 65 N.C. App. at 8, 308 S.E.2d at 483.
The majority opinion recognizes that plaintiff was not actually engaged in the performance of his work duties at the time of his injury. The majority opinion fails to analyze why plaintiff’s activity of climbing a seven and one-half foot high locked chain link and barb wire gate was a reasonable incidental activity or only a minor deviation from one.
Scaling a seven and one-half foot tall locked chain link and barb wire gate is an unreasonable activity for plaintiff to exit defendant’s property when a safer method was provided to and known by plaintiff. There was no evidence that any other employees, including plaintiff, ever exited defendant’s premises in this manner. Plaintiff’s activity was not in actual performance of a direct job duty. Plaintiff’s activity was so remote from customary or reasonable practice that it was not causally related to his employment and is not compensable as a matter of law.
*278A. Unreasonable Incidental Activity
Our courts have consistently denied compensation where the incidental activity was unreasonable. See Mathews v. Carolina Standard Corp., 232 N.C. 229, 234, 60 S.E.2d 93, 96 (1950) (held that plaintiffs injury and death “did not result from a hazard incident to his employment” when he jumped onto the back of a truck moving across employer’s property following the sounding of the lunch whistle); Moore v. Stone Company, 242 N.C. 647, 89 S.E.2d 253 (1955) (held that when employee for unknown reasons or for curiosity, while eating lunch, attempted to set off a single dynamite cap, which accidentally detonated other dynamite caps, resulting injuries did not arise out of employment); Teague v. Atlantic Co., 213 N.C. 546, 196 S.E. 875 (1938) (held that plaintiff’s injury did not follow as a natural incident of his work and that denial of compensation was proper when an employee chose the more dangerous route of leaving the basement by riding a conveyor belt instead of taking the employer provided steps).
At least four other jurisdictions have specifically held that when an employer has provided a safe route and an employee chooses, solely for his own convenience, a hazardous route for ingress and egress from the place of employment, the injury sustained does not “arise out of and in the course of employment.” In Lane v. Gleaves Volkwagen, 594 P.2d 1249 (Or. App. 1979), a plaintiff’s injuries resulting from a fall after his decision to climb over a seven-foot-tall chain link fence that was locked when there was a safe alternative route to the employee parking lot was held to be an unreasonable activity. Injuries therefrom did not arise out of and in the course of employment. In Corcoran v. Fitzgerald Bros., 58 N.W.2d 744 (Minn. 1953), that court held that where employer furnishes safe means of ingress and egress to employee, and employee climbs a ten foot fence for his own convenience, not customarily used by the other employees, his injuries did not arise out of employment within the meaning of the Compensation Act. The employee stepped outside the scope of his employment. In Associated Indem. Corp. v. Industrial Acc. Com’n of California, 112 P.2d 615 (Cal. 1941), and Langon v. Industrial Comm., 173 N.E. 49 (Ill. 1930), the courts held that where employee has a choice of leaving work and voluntarily selects a dangerous route, such action or activity is not incident to employment.
*279B. Reasonable Incidental Activity
In contrast, cases that allow compensation for injuries occurring from reasonable incidental activities, or minor deviations, are distinguishable from the facts here. See e.g. Bellamy v. Manufacturing Co., 200 N.C. 676, 158 S.E. 246 (1931) (accident while riding in an elevator on a personal errand was held not a deviation or departure because he was required by his employer to stay in the plant); Brown v. Aluminum Co., 224 N.C. 766, 32 S.E.2d 320 (1944) (accident arose out of and in the course of employment even though on watchman’s personal time); Rewis v. Insurance Co., 226 N.C. 325, 38 S.E.2d 97 (1946), (incidental act found to have arisen out of employment and compensable when an employee, feeling faint slipped and fell out of the window to his death); Watkins, 290 N.C. 276, 225 S.E.2d 577 (the repairing of a fellow employee’s car during lunch period was a reasonable activity because the employees made, and were allowed to make, repairs during lunch hour that benefitted employer); Harless, 1 N.C. App. 448, 162 S.E.2d 47 (the leaving of employer’s parking lot with permission of employer to eat lunch off the site was not an unreasonable activity or substantial deviation not in the course of employment); Williams, 65 N.C. App. 1, 308 S.E.2d 478 (Plaintiff’s own conduct in spontaneously running along with his fellow employees toward a shiny, glittering object on the track was not unreasonable when employees were free to engage in recreational activities of running during their rest breaks. This activity was held not “a departure or deviation from the course of employment because plaintiffs assigned duties at that time were to take a break inside the locked yard of the plant along with a large group of his fellow employees” and running was customary.). Unlike the facts at bar, all of these cases involved “incidental activities” that were reasonable and compensable.
IV. Summary
Scaling a seven and one-half foot tall locked chain link and barb wire gate is an unreasonable activity for egress from defendant’s property when defendant provided a safe and secured exit. Undisputed evidence shows that plaintiff had never previously climbed the back gate to exit defendant’s property, nor that any other employee utilized this method of exiting defendant’s property that would have put defendant on notice of this activity. Plaintiff testified that if he had utilized the front gate instead of climbing over the chain link and barb wire gate, it would have taken him five to eight minutes longer to exit. Other employees testified that the time to take the safe *280route was between two to four minutes. Plaintiff could have also waited for the gate to be unlocked and have exited with his fellow employees at the end of their shift. It is undisputed that plaintiff chose a hazardous route solely for his own convenience, not for any benefit, direct or indirect, to defendant.
V. Conclusion
Plaintiffs injuries are not causally related to his employment, and did not “arise out of and in the course of employment.” Plaintiffs activity was so removed from customary or reasonable practice that it cannot, as a matter of law, be an incidental activity of employment. Plaintiffs unreasonable actions, not the grossly negligent manner in which he performed them, produced his injuries. Plaintiffs unreasonable activity is more analogous to precedent cases where courts have denied compensation. I would reverse the decision of the Industrial Commission, and remand for dismissal of plaintiffs claim.